EXHIBIT 3.B BY-LAWS OF EL PASO CORPORATION As Amended May 6, 2009 BY-LAWS OF EL PASO CORPORATION TABLE OF CONTENTS ARTICLE I - OFFICES 1 Section 1. Registered Office and Agent 1 Section 2. Other Offices 1 ARTICLE II - STOCKHOLDERS 1 Section 1. Annual Meetings 1 Section 2. Special Meetings 1 Section 3. Place of Meetings 3 Section 4. Notice of Meetings 3 Section 5. Fixing of Record Date for Determining Stockholders 5 Section 6. Quorum 5 Section 7. Organization 6 Section 8. Voting 6 Section 9. Remote Communication 7 Section 10. Inspectors 8 Section 11. List of Stockholders 8 Section 12. Stockholder Proposals 9 Section 13. Conduct of Meetings 11 ARTICLE III - BOARD OF DIRECTORS 11 Section 1. Number, Qualification and Term of Office 11 Section 2. Vacancies and Newly Created Directorships 12 Section 3. Nominations of Directors 12 Section 4. Resignations 13 Section 5. Removals 13 Section 6. Chairman of the Board; Lead Director 12 Section 7. Place of Meetings; Books and Records 14 Section 8. Annual Meeting of the Board 14 Section 9. Regular Meetings 14 Section 10. Special Meetings 15 Section 11. Quorum and Manner of Acting 15 Section 12. Organization 15 Section 13. Consent of Directors in Lieu of Meeting 15 Section 14. Telephonic Meetings 16 Section 15. Compensation 16 Section 16. Interested Directors 16 ARTICLE IV - COMMITTEES OF THE BOARD OF DIRECTORS 16 Section 1. Executive Committee 16 Section 2. Finance Committee 17 Section 3. Audit Committee 17 Section 4. Compensation Committee 17 Section 5. Governance & Nominating Committee 18 Section 6. Committee Chairman, Books and Records 18 Section 7. Alternates 18 Section 8. Other Committees 18 Section 9. Quorum and Manner of Acting 19 ARTICLE V - OFFICERS 19 Section 1. Number 19 Section 2. Election 19 Section 3. Resignations 19 Section 4. Removals 19 Section 5. Vacancies 20 Section 6. Chief Executive Officer 20 Section 7. President 21 Section 8. Chief Operating Officer 21 Section 9. Chief Financial Officer 21 Section 10. Vice Presidents 22 Section 11. General Counsel 22 Section 12. Secretary 22 Section 13. Treasurer 22 Section 14. Controller 23 Section 15. Absence or Disability of Officers 23 ARTICLE VI - STOCK CERTIFICATES AND TRANSFER THEREOF 23 Section 1. Stock Certificates 23 Section 2. Transfer of Stock 24 Section 3. Transfer Agents and Registrars 24 Section 4. Additional Regulations 24 Section 5. Lost, Stolen or Destroyed Certificates 24 ARTICLE VII - DIVIDENDS, SURPLUS, ETC 24 ARTICLE VIII - SEAL 25 ARTICLE IX - FISCAL YEAR 25 ARTICLE X - INDEMNIFICATION 25 Section 1. Right to Indemnification 25 Section 2. Right of Indemnitee to Bring Suit 26 Section 3. Contract Rights 26 Section 4. Nonexclusivity of Rights 27 Section 5. Insurance, Contracts and Funding 27 Section 6. Wholly Owned Subsidiaries 27 Section 7. Indemnification of Employees and Agents of the Corporation 27 ARTICLE XI - CHECKS, DRAFTS, BANK ACCOUNTS, ETC 28 Section 1. Checks, Drafts, Etc.; Loans 28 Section 2. Deposits 28 ARTICLE XII - AMENDMENTS 28 ARTICLE XIII - MISCELLANEOUS 28 BY-LAWS OF EL PASO CORPORATION ARTICLE I OFFICES SECTION 1.Registered Office and Agent The registered office of the corporation is located at CorporationTrustCenter, 1209 Orange Street in the City of Wilmington, County of New Castle, State of Delaware, and the name of its registered agent at such address is The Corporation Trust Company. SECTION 2.Other Offices The corporation may have offices at such other places both within and without the State of Delaware as the Board of Directors (the “Board”) may from time to time determine or the business of the corporation may require. ARTICLE II STOCKHOLDERS SECTION 1.Annual Meetings A meeting of the stockholders for the purpose of electing Directors and for the transaction of such other business as may properly be brought before the meeting shall be held annually at 9:00 a.m., on the third Thursday of May, or at such other time and/or such other date as shall be fixed by resolution of the Board.If the day fixed for the annual meeting shall be a legal holiday, such meeting shall be held on the next succeeding business day. SECTION 2.Special Meetings 2.1General Provisions. Except as provided in Section 2.2 below, special meetings of the stockholders for any purpose or purposes may be called only by a majority of the Board, the Chairman of the Board, the Chief Executive Officer, the President or the Lead Director. 2.2Stockholder Requested Special Meetings. Subject to the provisions of this Section 2.2, a special meeting of stockholders shall be called by the Board following the receipt by the Secretary of the corporation (the “Secretary”)of written requests to call a meeting from Eligible Holders (as defined below) of at least 25% of the outstanding common stock of the corporation."Eligible Holder" means any record holder of outstanding common stock of the corporation that (i) is making 1 such request on its own behalf (and not on behalf of a beneficial owner of such common stock), or (ii) is making such request on behalf of a beneficial owner of such common stock, provided that, in the case of this clause (ii), such request must be accompanied by proof of such beneficial ownership in a form that would be sufficient to prove eligibility to submit a stockholder proposal under paragraph (b) of Rule 14a-8 of the Securities and Exchange Commission or any successor rule.In determining whether requests to call a meeting have been received from Eligible Holders of at least 25% of the outstanding common stock of the corporation, multiple requests to call a special meeting will not be considered together if they relate to different items of business.The business conducted at a special meeting shall be limited to the proposals set forth in the notice of such meeting; provided, however, that nothing herein shall prohibit the Board from submitting additional matters to stockholders at any such special meeting. (A)A written request from a stockholder to call a special meeting shall not be effective unless it is signed and dated by a stockholder of record and unless it includes the stockholder notice disclosures contained in Article II, Section 12(B).A stockholder may revoke a request to call a special meeting by written revocation delivered to the Secretary at any time prior to the special meeting; provided however, that if any such revocations are received by the Secretary and, as a result of such revocation, there are no longer unrevoked requests from Eligible Holders of at least 25% of the outstanding common stock of the corporation, the Board shall have the discretion to determine whether or not to proceed with the special meeting. (B)A written request from a stockholder to call a special meeting shall be ineffective if (1) it relates to an item of business that is not a proper subject for stockholder action under applicable law, (2) such request is delivered between the time beginning on the 61st day after the earliest date of signature on a written request that has been delivered to the Secretary relating to an identical or substantially similar item (a “Similar Item”) and ending on the one-year anniversary of such earliest date, (3) a Similar Item will be submitted for stockholder approval at any stockholder meeting to be held on or before the 90th day after the Secretary receives such written request, (4) a Similar Item has been presented at the most recent annual meeting or at any special meeting held within one year prior to receipt by the Secretary of such request to call a special meeting, or (5) such written request relates to the nomination or election of Directors, unless more than 13 calendar months have elapsed since the date of the last annual meeting at which stockholders were entitled to make nominations for the election of Directors pursuant to Article III, Section 3. (C)The Board shall determine in good faith whether the requirements set forth in paragraph (B) have been satisfied.The Secretary shall determine in good faith whether all other requirements set forth in this subsection have been satisfied.Any determination made pursuant to this paragraph (C) shall be binding on the corporation and its stockholders. (D)The Board shall determine the place, and fix the date and time, of any stockholder-called special meeting. 2 (E)Notwithstanding the foregoing provisions of this Section 2.2, (1) nothing in this Section 2.2 shall be interpreted or construed to require the inclusion of information about any such proposal in any proxy statement distributed by, at the direction of, or on behalf of, the Board, and (2) a stockholder shall also comply with all applicable requirements of the Exchange Act of 1934, as amended, or any successor statute thereto (the “Exchange Act”) and the rules and regulations promulgated thereunder with respect to the matters set forth in this Section 2.2; provided, however, that any references in these By-laws to the Exchange Act or the rules promulgated thereunder are not intended to and shall not limit the requirements provided in this Section 2.2. (F)Nothing in this Section 2.2 shall be construed to affect any right of a stockholder to request inclusion of proposals in the corporation’s proxy statement pursuant to Rule 14a-8 under the Exchange Act. SECTION 3.Place of Meetings The annual meeting of the stockholders of the corporation shall be held at the general offices of the corporation in the City of Houston, State of Texas, or at such other place (if any) in the United States as may be stated in the notice of the meeting.All other meetings of the stockholders shall be held at such places (if any) within or without the State of Delaware as shall be stated in the notice of the meeting.In lieu of holding an annual meeting or special meeting of stockholders at a designated place, the Board may, in its sole discretion, determine that any annual meeting or special meetingof stockholders may be held solely by means of remote communication. SECTION 4.Notice of Meetings 4.1Giving of Notice. 4.1.1Except as otherwise provided by statute, written notice of each meeting of the stockholders, whether annual or special, shall be given not less than ten nor more than sixty days before the date of the meeting to each stockholder entitled to vote at such meeting.Each such notice shall state the place, if any, date and hour of the meeting, and, in the case of a special meeting, the purpose or purposes for which the meeting is called.No business other than that specified in the notice thereof shall be transacted at any special meeting. 4.1.2Notice to stockholders may be given by personal delivery, mail, or, with the consent of the stockholder entitled to receive notice, by facsimile or other means of electronic transmission.If mailed, such notice shall be delivered by postage prepaid envelope directed to each stockholder at such stockholder’s address as it appears in the records of the corporation and shall be deemed given when deposited in the United States mail.Notice given by electronic transmission pursuant to this subsection shall be deemed given: (1) if by facsimile telecommunication, when directed to a facsimile telecommunication number at which the stockholder has consented to receive notice; (2) if by electronic mail, when directed to an electronic mail address at 3 which the stockholder has consented to receive notice; (3) if by posting on an electronic network together with separate notice to the stockholder of such specific posting, upon the later of (A) such posting and (B) the giving of such separate notice; and (4) if by any other form of electronic transmission, when directed to the stockholder.An affidavit of the secretary or an assistant secretary or of the transfer agent or other agent of the corporation that the notice has been given by personal delivery, by mail, or by a form of electronic transmission shall, in the absence of fraud, be prima facie evidence of the facts stated therein. 4.2Notice of Adjourned Meetings.When a meeting is adjourned to another time and place (if any), notice of the adjourned meeting need not be given if the time and place, if any, thereof and the means of remote communication, if any, by which stockholders and proxyholders may be deemed to be present in person and vote at such adjourned meeting, are announced at the meeting at which the adjournment is given. If the adjournment is for more than thirty days, or if, after the adjournment, a new record date is fixed for the adjourned meeting, a notice of the adjourned meeting shall be given to each stockholder of record entitled to vote at the meeting. 4.3Waiver of Notice. 4.3.1Whenever any notice is required to be given to any stockholder under the provisions of these By-laws, the Restated Certificate of Incorporation or the General Corporation Law of the State of Delaware, a waiver thereof in writing, signed by the person or persons entitled to such notice, or by electronic transmission, whether before or after the time stated therein, shall be deemed equivalent to the giving of such notice.If such a waiver is given by electronic transmission, the electronic transmission must either set forth or be submitted with information from which it can be determined that the electronic transmission was authorized by the stockholder. 4.3.2The attendance of a stockholder at a meeting shall constitute a waiver of notice of such meeting, except when a stockholder attends a meeting for the express purpose of objecting, at the beginning of the meeting, to the transaction of any business because the meeting is not lawfully called or convened. 4 SECTION 5.Fixing of Record Date for Determining Stockholders 5.1Meetings. For the purpose of determining stockholders entitled to notice of or to vote at any meeting of stockholders or any adjournment thereof, the Board may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted by the Board, and which record date shall not be more than sixty nor less than ten days before the date of such meeting.If no record date is fixed by the Board, the record date for determining stockholders shall be at the close of business on the day next preceding the day on which notice is given, or, if notice is waived, at the close of business on the day next preceding the day on which the meeting is held.A determination of stockholders of record entitled to notice of or to vote at the meeting of stockholders shall apply to any adjournment of the meeting; provided, however, that the Board may fix a new record date for the adjourned meeting. 5.2Dividends, Distributions and Other Rights.For the purpose of determining stockholders entitled to receive payment of any dividend or other distribution or allotment of any rights or the stockholders entitled to exercise any rights in respect of any change, conversion or exchange of stock, or for the purpose of any other lawful action, the Board may fix a record date, which record date shall not precede the date upon which the resolution fixing the record date is adopted, and which record date shall be not more than sixty days prior to such action.If no record date is fixed, the record date for determining stockholders for any such purpose shall be at the close of business on the day on which the Board adopts the resolution relating thereto. SECTION 6.Quorum Except as otherwise required by law, by the Restated Certificate of Incorporation, or by these By-laws, a majority of the aggregate voting powerof the outstanding shares of stock of the corporation entitled to vote, present in person or represented by proxy, shall constitute a quorum at a meeting of the stockholders; provided that where a separate vote by a class or classes or by a series of a class is required, a majority of the aggregate voting power of the outstanding shares of such class or classes or of such series of a class, present in person or represented by proxy at the meeting, shall constitute a quorum entitled to take action with respect to the vote on that matter. Shares of stock will be counted toward a quorum if they are either (i) present in person at the meeting or (ii) represented at the meeting by a valid proxy, whether the instrument granting such proxy is marked as casting a vote or abstaining, is left blank or does not empower such proxy to vote with respect to some or all matters to be voted upon at the meeting.If less than a majority of the aggregate voting power of the outstanding shares entitled to vote are represented at a meeting, a majority of the aggregate voting power of the shares so represented may adjourn the meeting from time to time without further notice. If a quorum is present or represented at a reconvened meeting following such an adjournment, any business may be transacted that might have been transacted at the meeting as originally called.The stockholders present at a duly organized meeting may continue to transact business until adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a quorum. 5 SECTION 7.Organization At each meeting of the stockholders, the Chairman of the Board, or in his absence the Chief Executive Officer or the President, or in his absence, the Lead Director, or if all of the said persons are absent, a person designated by the Board, Chairman of the Board, the Chief Executive Officer, the President or Lead Director, or in the absence of such designated person, a person elected by the holders of a majority in number of shares of stock present in person or represented by proxy and entitled to vote, shall act as chairman of the meeting. The Secretary, or in his absence or in the event he shall be presiding over the meeting in accordance with the provisions of this Section, an Assistant Secretary or, in the absence of the Secretary and all of the Assistant Secretaries, any person appointed by the chairman of the meeting, shall act as secretary of the meeting. SECTION 8.Voting 8.1General Provisions. Unless otherwise provided in the Restated Certificate of Incorporation or a resolution of the Board creating a series of stock, at each meeting of the stockholders, each holder of any share of any series or class of stock entitled to vote at such meeting shall be entitled to one vote for each share of stock having voting power in respect of each matter upon which a vote is to be taken, standing in his name on the stock ledger of the corporation on the record date fixed as provided in these By-laws for determining the stockholders entitled to vote at such meeting.In all matters other than the election of Directors, if a quorum is present, the affirmative vote of a majority in voting power of the shares present in person or represented by proxy at the meeting and entitled to vote on the subject matter shall be the act of the stockholders, unless the vote of a greater number is required by these By-laws, the Restated Certificate of Incorporation or the General Corporation Law of the State of Delaware.Where a separate vote by a class or classes or by a series of a class is required, if a quorum is present, the affirmative vote of a majority in voting power of shares of such class or classes or series of a class present in person or represented by proxy at the meeting shall be the act of such class or classes or series of a class.The provisions of this Section will govern with respect to all votes of stockholders except as otherwise provided for in these By-laws, the Restated Certificate of Incorporation or the General Corporation Law of the State of Delaware. 8.2Voting for Directors. At each election of Directors the voting shall be by written ballot. A nominee for Director shall be elected to the Board if the votes cast for such nominee's election exceed the votes cast against such nominee's election; provided, however, that Directors shall be elected by a plurality of the votes cast at any meeting of stockholders for which (i) the Secretary of the corporation receives a notice that a stockholder has nominated a person for election to the Board in compliance with the advance notice requirements for stockholder nominees for director set forth in Article III, Section 3 of these By-laws and (ii) such nomination has not been withdrawn by such stockholder on or prior to the day next preceding the date the corporation first mails its notice of meeting for such meeting to the stockholders. If Directors are to be elected by a plurality of the votes cast, stockholders shall not be permitted to vote against a nominee. 6 8.3Shares Held or Controlled by the Corporation. Shares of its own capital stock belonging to the corporation, or to another corporation if a majority of the shares entitled to vote in the election of Directors of such other corporation is held by the corporation, shall neither be entitled to vote nor counted for quorum purposes. 8.4Proxies. Each person entitled to vote at a meeting of stockholders or to express consent or dissent to corporate action in writing without a meeting may authorize another person or persons to act for such stockholder by proxy, but no such proxy shall be voted or acted upon after three years from its date, unless the proxy provides for a longer period.A proxy shall be irrevocable if it states that it is irrevocable and if, and only so long as, it is coupled with an interest sufficient in law to support an irrevocable power.Proxies need not be filed with the Secretary of the corporation until the meeting is called to order, but shall be filed before being voted.Without limiting the manner in which a stockholder may authorize another person or persons to act for such stockholder as proxy, the following shall constitute valid means by which a stockholder may grant such authority: (A)A stockholder may execute a writing authorizing another person or persons to act for such stockholder as proxy.Execution may be accomplished by the stockholder or the stockholder’s authorized officer, director, employee, or agent signing such writing or causing such person’s signature to be affixed to such writing by any reasonable means including, but not limited to, by facsimile signature; and (B)A stockholder may authorize another person or persons to act for such stockholder as proxy by transmitting or authorizing the transmission of a telegram, cablegram, orother means of electronic transmissionto the person or persons who will be the holder of the proxy or to an agent of the proxyholder(s) duly authorized by such proxyholder(s) to receive such transmission; provided, however, that any such telegram, cablegram, or other means ofelectronic transmission must set forth or be submitted with information from which it can be determined that the telegram, cablegram, or other electronic transmission was authorized by the stockholder.If it is determined that any such telegram, cablegram, or other electronic transmission is valid, the inspectors or, if there are no inspectors, such other persons making that determination, shall specify the information upon which they relied. Any copy, facsimile telecommunication, or other reliable reproduction of a writing or electronic transmission authorizing a person or persons to act as proxy for a stockholder may be substituted or used in lieu of the original writing or electronic transmission for any and all purposes for which the original writing or electronic transmission could be used; provided, however, that such copy, facsimile telecommunication, or other reproduction shall be a complete reproduction of the entire original writing or electronic transmission. SECTION 9.Remote Communication For the purposes of these By-laws, if authorized by the Board in its sole discretion, and subject to such guidelines and procedures as the Board may adopt, stockholders and proxyholders may, by means of remote communication: 7 (A)participate in a meeting of stockholders; and (B)be deemed present in person and vote at a meeting of stockholders whether such meeting is to be held at a designated place or solely by means of remote communication, provided that (i) the corporation shall implement reasonable measures to verify that each person deemed present and permitted to vote at the meeting by means of remote communication is a stockholder or proxyholder, (ii) the corporation shall implement reasonable measures to provide such stockholders and proxyholders a reasonable opportunity to participate in the meeting and to vote on matters submitted to the stockholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with such proceedings, and (iii) if any stockholder or proxyholder votes or takes other action at the meeting by means of remote communication, a record of such vote or other action shall be maintained by the corporation. SECTION 10.Inspectors Prior to each meeting of stockholders, the Board shall appoint at least one Inspector who is not a Director, candidate for Director or officer of the corporation, who shall receive and determine the validity of proxies and the qualifications of voters, and receive, inspect, count and report to the meeting in writing the votes cast on all matters submitted to a vote at such meeting. In case of failure of the Board to make such appointments or in case of failure of any Inspector so appointed to act, the Chairman of the Board, or in his absence, the Lead Director, shall make such appointment or fill such vacancies. Each Inspector, immediately before entering upon his duties, shall subscribe to an oath or affirmation faithfully to execute the duties of Inspector at such meeting with strict impartiality and according to the best of his ability. SECTION 11.List of Stockholders It shall be the duty of the Secretary or other officer or agent having charge of the stock ledger of the corporation to prepare and make, at least ten days before every meeting of the stockholders, a complete list of stockholders entitled to vote at said meeting, arranged in alphabetical order and showing the address of each stockholder and the number of shares of each class and series registered in the name of each such stockholder.Nothing contained in this Section shall require the corporation to include electronic mail addresses or other electronic contact information on such list.Such list shall be open to the examination of any stockholder, for any purpose germane to the meeting for a period of at least ten days prior to the meeting: (i) on a reasonably accessible electronic network, provided that the information required to gain access to such list is provided with the notice of the meeting, or, (ii) during ordinary business hours, at the principal place of business of the corporation.In the event that the corporation determines to make the list available on an electronic network, the corporation may take reasonable steps to ensure that such information is available only to stockholders of the corporation.If the meeting is to be held at a place, then the list shall be produced and kept at the time and place of the meeting during the whole time thereof, and may be inspected by any stockholder who is present.If the meeting is to be held solely by means of remote communication, then the list shall also be open to the examination of any stockholder during the whole time of the meeting on a reasonably accessible network, and the information required to access such list shall be provided with the notice of the meeting.The stock ledger shall be the only evidence as to who are the stockholders entitled to examine the stock ledger, the list required by this section, or the books of the corporation, or to vote in person or by proxy at any such meeting. 8 SECTION 12.Stockholder Proposals at Annual Meetings (A)At an annual meeting of stockholders, only such business shall be conducted, and only such proposals shall be acted upon, as shall have been properly brought before the annual meeting of stockholders (1) by, or at the direction of, the Board or (2) by a stockholder of the corporation who complies with the procedures set forth in this Section12. For business or a proposal to be properly brought before an annual meeting of stockholders by a stockholder, whether such business or proposal is to be contained in the corporation’s proxy statement or in the stockholder’s proxy statement, the stockholder must have given timely notice thereof in writing to the Secretary.To be timely, a stockholder’s notice must be received by the Secretary at the principal executive offices of the corporation not earlier than 120 days nor later than 90 days prior to the first anniversary of the preceding year’s annual meeting; provided, however, that in the event that the date of the annual meeting is more than 30 days before or more than 60 days after such anniversary date, notice by the stockholder to be timely must be received by the Secretary not earlier than the 120th day prior to such annual meeting and not later than the 90th day prior to such annual meeting, or if later, the 10th day following the day on which public announcement of the date of such meeting is first made.
